KAPLAN, Justice,
dissenting.
I respectfully dissent.
The majority concludes that, because appellant Edward W. Moore addressed the envelope used to mail his cost bond to the “Bond Forfeiture Clerk” instead of the *175“Felony Bond Forfeiture Clerk”,1 he cannot invoke the provisions of the “mail hox” rule. See Tex.R.App.P. 4(b). There is no doubt, however, that Moore did in fact mail the bond on the day that it was due and that it reached the office of the district clerk, for whom it was intended, within the ten-day period permitted by rule 4(b). The purpose of rules imparting deadlines to appellate procedure is to encourage litigants to give due regard to time limits and to permit the appellate court to dispose of the appeal with a timely resolution. See Krasniqi v. Dallas County Child Protective Services Unit, 809 S.W.2d 927, 934 (Tex.App.—Dallas 1991, writ denied) (Enoch, C.J., concurring). But the timeliness of Moore’s bond is not the issue. There is no reason to believe that the bond would have arrived in the district clerk’s office any sooner than it did, even if the address on the envelope had specified that the clerk intended was the felony or district clerk. The majority reasons that, because Moore addressed the envelope to the “Bond Forfeiture Clerk,” someone in the receiving department at The Frank Crowley Courts Building had to open the envelope and determine from the face of the bond whether Moore intended it for the district clerk or the county clerk. The amount of time necessary to open an envelope and scan a bond, to determine which of two clerk’s offices its intended destination is, would take only a few minutes at most. That amount of time is hardly a delay in justice that should result in justice denied. Regrettably, the majority denies Moore appellate review merely because he did not comply with a hypertechnical interpretation of rule 4(b).
The majority also reasons that employees in the receiving department are not the exclusive agents of the district clerk, so that their custody of a document cannot be considered as constructive control of the district clerk. The majority attempts to distinguish Mr. Penguin Tuxedo Rental & Sales, Inc., v. NCR Corporation, 787 S.W.2d 371, 372 (Tex.1990) (per curiam), and Gonzalez v. Vaello, 91 S.W.2d 904, 905 (Tex.Civ.App.—San Antonio 1936, writ dism’d). I consider them indistinguishable. As the majority itself notes, the courthouse employee in Mr. Penguin who first received a motion for new trial was the court administrator, see 787 S.W.2d at 371. The courthouse employee in Gonzalez who first received an original petition was the courthouse janitor. Yet in both cases the courts held that these employees were acting as the clerk’s agents when they received the papers to be filed. Neither was a deputy clerk; neither had exclusively clerical duties to perform. Both a court administrator and a janitor have duties that do not come under the supervisory powers of the court clerk, at least in the capacity of clerk. It may be that not every courthouse employee can be considered an agent of any clerk who works in the same courthouse, as the majority asserts. But the issue in this case is whether an employee who works in the receiving department in The Frank Crowley Courts Building, whose duties include processing mail and forwarding it on, can properly be considered an agent of the district clerk. The Gonzalez Court stressed that the janitor involved routinely made trips to pick up the courthouse mail at the post office. See 91 S.W.2d at 905. It did not matter that the janitor may have had other duties. All that mattered was that one of his duties was bringing material to be filed to the clerk. The clerk therefore obtained constructive control over a paper to be filed when the janitor picked it up. The receiving department may not be the exclusive agent of the district clerk, but there can be no question that, when the receiving department forwards a paper on to the district clerk, it is acting as the district clerk’s agent for that purpose. Nothing in either Mr. Penguin or Gonzalez requires that “courthouse employees” who can be considered as a clerk’s agent for filing purposes be limited to full-time deputy clerks working directly under the supervision of the district clerk.
*176The envelope containing Moore’s cost bond was addressed in such a way that it arrived promptly at the district clerk’s office, within the time limits of rule 4(b). The perceived defect in Moore’s address did not noticeably delay its routing through The Frank Crowley Courts Building. Asserting jurisdiction over this appeal would not mean that we would be condoning the careless addressing of envelopes; it would mean only that we would refuse to elevate a trivial omission in an address to an empty technicality that deprives a litigant of his appeal.
We have held that the purpose of the Texas Rules of Appellate Procedure “should be construed to accomplish their manifest purpose to eliminate jurisdictional pitfalls that result in dismissals on technical grounds.” Cf Miller v. Hernandez, 708 S.W.2d 25, 27 (Tex.App.—Dallas 1986, no writ) (construing the predecessor Texas Rules of Civil Procedure). Today the majority inexplicably retreats from that noble standard and does, indeed, dismiss this appeal on the slimmest of technical grounds. The majority creates a jurisdictional pitfall that will surely disturb, if not panic, busy practitioners.
I would hold that the envelope containing Moore’s cost bond was sufficiently addressed to achieve the manifest purpose of the “mail box” rule: the bond arrived within the time permitted by that rule. I would assert jurisdiction over this appeal.
BAKER, KINKEADE, MALONEY, CHAPMAN and ROSENBERG, JJ., join in this dissenting opinion.

. The State acknowledges that the cost bond should have been mailed to the Felony Bond Forfeiture Clerk,